 


114 HR 4971 IH: PIPE Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 4971 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2016 
Ms. Speier (for herself and Ms. Hahn) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 49, United States Code, to establish a criminal penalty for recklessly damaging or destroying certain pipeline facilities, and for other purposes. 
 

1.Short titleThis Act may be cited as the Prosecuting Irresponsible Pipeline Explosions Act of 2016 or the PIPE Act of 2016. 2.Criminal penalty for damaging or destroying certain pipeline facilitiesSection 60123 of title 49, United States Code, is amended— 
(1)in subsection (b) by inserting or recklessly after knowingly and willfully; and (2)by adding at the end the following: 
 
(e)Reckless violationsFor purposes of this section, a person acts recklessly when the person displays a deliberate indifference or conscious disregard to the consequences of that person’s conduct..  